DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			General Remarks
1/ Claims 1-19 is pending
2/ Claims 1 and 19 are independent
3/ IDS filed 03/30/2021 has been considered

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 claims  “A system … the system comprises at least a first protocol converter connected to the first device and at least a second protocol converter connected to the second device, wherein a data transmission network for transmission of data packets is provided between the protocol converters…, wherein the system comprises a port redirector associated with at least one of the protocol converters. wherein the port redirector is configured to convert a protocol for…”. 
	However, it is not clear whether the data transmission network is part of the system or where it is not part of the system but it is only used for connecting components that are part of the system. In the current form, it is not clear where the limit and boundary of the system limitations are hence rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morman (US pg. no. 20030208524), further in view of Mangano (US pg. no. 20060041693).
Regarding claim 1. Morman discloses a system for transmitting time-critical digital signals (fig. 1 discloses point-to point serial connection for serial data communication between data source device 12 and protocol convertor 24. The serial data corresponds to digital data. In light of instant application stated in [0083] discloses data terminals that provide digital signals, for instance serial data, the serial data communicated in serial connection corresponds to time critical digital data) between a first device (fig. 1, slave communication device 12) and a second device (master communication device 18), wherein the system comprises at least a first protocol converter connected to the first device (fig. 1 discloses serial to TCP/IP converter 14 (first protocol convertor) connected to slave device 12) and at least a second protocol converter connected to the second device (fig. 1 discloses serial to TCP/IP convertor 20 (second protocol converter) connected to device 18), wherein a data transmission network (fig. 1, 16 network) for transmission of data packets is provided between the protocol converters, wherein the data transmission network is established by an internet protocol network (fig. 1 discloses network 16 is provided between the two convertors (first and second convertors). The network 16 used to transmit the TCP packet converted corresponds to IP network), wherein the system comprises a port redirector associated with at least one of the protocol converters, wherein the port redirector is configured to convert a protocol for serial data transfer into the transmission control protocol thereby generating the data packets (fig. 1, 2 discloses that the slave 12 or 22 communicate with the protocol convertor 24 using point to point serial connection and the protocol used for serial connection corresponds to serial protocol. Fig. 1 discloses the serial communication is converted to TCP (packets)at the protocol convertor 24 ( to be sent across network 16. The component of device 24 interconverting between the protocols corresponds to port redirector),  or to convert the transmission control protocol associated with the data packets into a protocol for serial data transfer (fig. 1 discloses the received TCP packet at the second protocol convertor is converted to data for point-to-point serial connection (serial protocol) and provided to destination device 18).
But, the combination does not explicitly disclose: wherein the system is configured to process asynchronous data and synchronous data.
However, in the same field of endeavor, Mangano discloses wherein the system is configured to process asynchronous data and synchronous data ([0012] discloses synchronous data messages from the source are converted to asynchronous data messages for transmission across a physical connection. Once the asynchronous data message is received by an interface near the target, the data message is converted back to a synchronous message based on the target clock).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of combination with Mangano. The modification would allow applying data communication flexibly between synchronous mode and asynchronized mode for efficient data communication among devices that are capable to process the respective data types. The modification would allow interoperability among differing devices.
Regarding claim 2. The combination discloses the system according to Claim 1.
Morman further discloses, wherein the port redirector provides the functionality of the respective protocol converter(fig. 1, 2 discloses that the slave 12 or 22 communicate with the protocol convertor 24 using point to point serial connection and the protocol used for serial connection corresponds to serial protocol. Fig. 1 discloses the serial communication is converted to TCP (packets)at the protocol convertor 24 to be sent across network 16. The component of device 24 interconverting between the protocols corresponds to port redirector).  
Regarding claim 3. The combination discloses the system according to Claim 1.
Mangano discloses, wherein at least one clock generator is provided (fig. 1 discloses the protocol converters 30 and 32 (see fig. 1 and 2) at the source and target end receiving clock 16 to convert between synchronous and asynchronous protocols. The generator of the clock 16 corresponds to generator; [0026] discloses Two interfaces 30, 32 are shown at opposite ends of a physical interconnection 20. Interface 30 is a converter that converts a synchronous communication to an asynchronous communication for transmission over the physical interconnection 20. The asynchronous communication is received at the interface 32, which is also a converter that converts the communication into a synchronous communication needed for the target 28).  
Regarding claim 4. The combination discloses system according to Claim 3.
Mangano discloses, wherein the port redirector is connected with the clock generator in a clock-precise manner (fig. 1 discloses the protocol converter at the source and target end receiving clock 16 to convert between synchronous and asynchronous protocols. The generator of the clock 16 corresponds to generator. The connection between the cock generator and the convertor 30 or 32 (interface) that comprises 17A corresponds to clock-precise connection; fig. 1 and fig. 2).  
Regarding claim 5. The combination discloses the system according to Claim 1.
Mangano further discloses, wherein the system is configured to convert a protocol for synchronous data transmission into a protocol for asynchronous data transmission or vice versa ([0025] discloses The source 12 and target 14 communicate via respective synchronous layers 17A, 17B, meaning that the source and target communicate using a synchronous protocol (a wide variety of synchronous protocols may be used). The respective synchronous layers 17A, 17B of the de-coupler 10 receive synchronous communications from the source 12 and target 14 IP cores, convert the communications to respective asynchronous layers 19A, 19B which transmit the communications over a physical connection 20 independently of the clock signals 16, 18. In light of the disclosure as stated in [0051] that states according to another aspect, the system, for example at least one of the protocol converters, is configured to convert a protocol for synchronous data transmission into a protocol for asynchronous data transmission or vice versa. The interconversion between the synchronous and asynchronous protocols corresponds to the system configured to convert protocol).  
Regarding claim 6. The combination discloses the system according to Claim 1.
Mangano discloses, wherein a configuration module including one or more circuits is provided for configuring an internal routing of the signals via inputs and outputs, establishing a flexible connection between the devices ([0027] discloses two sets of communication lines 54A, 56A couple together the asynchronous interface portion 46 and the synchronous interface portion 44. Set 54A includes a data line (link IN) that corresponds to input. The set 56A also includes a data line (link OUT) that corresponds to output(which transfers data from portion 46 to portion 44. The component configuring the input and the output lines corresponds to configuration module).  
Regarding claim 7. The combination discloses the system according to Claim 6.
Mangano discloses, wherein the configuration module is established to configure the inputs and the outputs with regard to at least one of transmission and reception([0027] discloses two sets of communication lines 54A, 56A couple together the asynchronous interface portion 46 and the synchronous interface portion 44. Set 54A includes a data line (link IN). The set 56A also includes a data line (link OUT)(which transfers data from portion 46 to portion 44). The in data and the out data corresponds to configured inputs and outputs for reception/transmission).  .  
Regarding claim 8. The combination discloses the system according to Claim 6.
Mangano discloses, wherein the configuration module is established to configure the inputs and the outputs with regard to the kind of data ([0027] discloses two sets of communication lines 54A, 56A couple together the asynchronous interface portion 46 and the synchronous interface portion 44. Set 54A includes a data line (link IN). The set 56A also includes a data line (link OUT)(which transfers data from portion 46 to portion 44). Adapting the data for synchronous communication or asynchronous communication corresponds to configuring the input/output data for respective type of data). 
Regarding claim 9. The combination discloses the system according to Claim 8.
Mangano further discloses, wherein the configuration module is established to configure the inputs and the outputs with regard to data associated with at least one of a data signal (fig. 3 discloses the system configuring the input and output data from the interface 30 and 32 (protocol convertors) with respect to associated data signals 48 being specific type (synchronous) data).  
Regarding claim 10. The combination discloses the system according to Claim 6.
Mangano discloses, wherein the configuration module is established to configure electrical properties of at least one of the inputs and the outputs ([0052] The second logic section 162 includes an AND gate 178 having a first input coupled to receive the ReqRX signal, a second input, and an output coupled to a first input of an OR gate 180. The OR gate 180 has a second input coupled via a one-shot 182 to the output of the D flip-flop 174 and an output coupled to a first input of a D flip-flop 184. The D flip-flop 184 has a second input and an output coupled to each other through a buffer gate 186 that is also coupled to the second input of the AND gate 178. The output of the D flip-flop 184 is also coupled to a first input of a three-input AND gate 188 having an output coupled to an input of another D flip-flop 190. The second input of the AND gate 188 is coupled to the output of a NOR gate 192 having inputs coupled respectively to the ReqTX and AckTX signals. Configuring the system for each input pin with corresponding gate corresponds configure electrical properties of at least one of the inputs and the outputs. Configuring the respective gates corresponds to configuring the electrical properties).  
Regarding claim 11. The combination discloses the system according to Claim 10, 
Mangano further discloses wherein the configuration module is established to configure the electrical properties of at least one of the inputs and the outputs during operation (fig. 3 discloses interconverting of communication between synchronous and asynchronous communication at the interface 30 and 32. Configuring and reconfiguring the end system to be receiver at one time and transmitter at the subsequent time and configuring the electrical properties of connection to direct communication bidirectionally corresponds to configuring the electrical property during operation in both directions as a transmitter and receiver. In light of the instant application stated in [0065] that states as mentioned above, the respective inputs and outputs may be configured during operation of the system such that a transmission device may be reconfigured to become a reception device and vice versa, for example during operation of the system, configuring the system for both reception and transmission corresponds to configuring during operation).  
Regarding claim 12. The combination discloses system according to Claim 6.
Morman discloses, wherein the configuration module is established to configure the system such that a single transmission device is connected with several reception devices (fig. 2 discloses device 22 connected to plurality of devices 30 and 28 as a reception devices).  
Regarding claim 13. The combination discloses the system according to Claim 6.
Morman further discloses  wherein the configuration module is established to configure the system such that several transmission devices are connected with several reception devices (fig.3 discloses transmission devices 22 and 50 connected to several receiving devices 30 and 28).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morman (US pg. no. 20030208524), and Mangano (US pg. no. 20060041693), further in view of Georgiou (US pg. no. 20120082171).
Regarding claim 14. The combination discloses system according to Claim 6.
But, the combination does not explicitly disclose, wherein the configuration module has an interface for external configuration.  
However, in the same field of endeavor, Georgiou discloses wherein the configuration module has an interface for external configuration ([0036] discloses the protocol converter chip or embedded macro may be made highly adaptable, and re-configurable to multiple protocols, version levels, and even separate networking functions than the original protocol converter chip or embedded SoC macro was intended for initially. The interface used to re-configure and adapt the protocol convertor externally corresponds to external interface).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Georgiou. The modification would allow adaptively configure the protocol converter to uses it for different protocol type conversions. The modification would allow effective resource utilization by re-configuring one protocol converter to different types.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morman (US pg. no. 20030208524), and Mangano (US pg. no. 20060041693), further in view of Ding (US pg. no. 20210011215).
Regarding claim 15. The combination discloses the system according to Claim 1.
But, the combination does not explicitly disclose wherein the system comprises a converter for converting a digital signal into an optical signal or vice versa.  
However, in the same field of endeavor, Ding discloses wherein the system comprises a converter for converting a digital signal into an optical signal or vice versa ([0028] discloses the signal input module inputs digital electro signals to the E/O conversion module; the E/O conversion module converts the digital electro signals to optical signals; the optical fibers transfer the optical signals to the O/E conversion module; the O/E conversion module converts the optical signals to digital electro signals; the signal receiving module receives the digital electro signals converted by the O/E conversion module).
Therefore, it would have been obvious to person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ding. The modification would allow interconverting between different data types to enable effective communication across different data communication mediums.
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morman (US pg. no. 20030208524), and Mangano (US pg. no. 20060041693),, further in view of Melodia (US pg. no. 20180145771).
Regarding claim 16. The combination discloses system according to Claim 1.
But, the combination does not explicitly disclose, wherein at least one of the devices is configured for underwater communication.  
However, in the same field of endeavor, Melodia discloses wherein at least one of the devices is configured for underwater communication ([0048] In FIG. 1A, the under water acoustic wireless communications platform 100 is depicted as communicating with an underwater device 101 under different operating conditions (operating conditions A and B). For example, the underwater acoustic wireless communications platform 100 may select a first communications protocol 103 to communicate data to the underwater device 101 based on operating conditions).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Melodia. The modification would allow effective communication system by interconverting protocols in harsh environments based on parameters allowing communications with specific condition and protocol type.
Regarding claim 17. The combination discloses the system according to Claim 1.
But, the combination does not explicitly disclose wherein at least one of the devices is assigned to a converter that is configured to convert acoustic waves in at least one of current and voltage;
However, in the same field of endeavor, Melodia discloses wherein at least one of the devices is assigned to a converter that is configured to convert acoustic waves in at least one of current and voltage ([0067] According to some embodiments, the communications module 120 further includes an electronic switch 128 that enables the use of a single acoustic transducer 129 for both transmitting and receiving acoustic signals in a time-division fashion. The electronic switch switches the electric property of the acoustic signal that corresponds to current and voltage property of the converted acoustic signal).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Melodia. The modification would allow effective communication system by using different types of signal. The modification would allow effective underwater communication using acoustic signal.
Regarding claim 18. The combination discloses the system according to Claim 1.
But, the combination does not explicitly disclose, wherein the system has at least one of a discrete input and a discrete output.  
However, in the same field of endeavor, Melodia discloses wherein the system has at least one of a discrete input and a discrete output (fig. 2 discloses communication between sensor 241 and 242. The input to the system from sensor 242 is converted to digital from analog that corresponds to discrete input data).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Melodia. The modification would allow effective communication system by using different types of signal types and by interconverting between discrete and continuous data to effectively optimize the signal for communication in areas that are not suitable and are difficult for communication.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morman (US pg. no. 20030208524), further in view of Prince (CN 107113073 A).
Regarding claim 19. A method of transmitting at least one of digital signals between a first device and a second device, comprising: 
receiving at least one of digital signal by a first protocol converter assigned to the first device (fig. 1 discloses point-to point serial connection for serial data communication between data source device 12 and protocol convertor 24. The serial data  received at the protocol convertor 24 corresponds to digital data. In light of instant application stated in [0083] discloses data terminals that provide digital signals, for instance serial data, the serial data communicated in serial connection corresponds to time critical digital data); 
converting a protocol for serial data transfer associated with at least one of the digital signal into the transmission control protocol by a port redirector associated with the first protocol converter, thereby generating data packets (fig. 1, 2 discloses that the slave 12 or 22 (first and second devices) communicate with the protocol convertor 24 using point to point serial connection and the protocol used for serial connection corresponds to serial protocol. Fig. 1 discloses the serial communication is converted to TCP (packets) at the protocol convertor 24 to be sent across network 16. The component of device 24 interconverting between the protocols corresponds to port redirector. At the receiving end, TCP is converted to serial to be forwarded to the target device); 
transmitting the data packets to a second protocol converter assigned to the second device via a data transmission network established by an internet protocol network (fig. 1, 2 discloses that the slave 12 or 22 communicate with the protocol convertor 24 using point to point serial connection and the protocol used for serial connection corresponds to serial protocol. Fig. 1 discloses the serial communication is converted to TCP (packets) at the protocol convertor 24 to be sent across network 16 (IP network). The component of device 24 interconverting between the protocols corresponds to port redirector. At the receiving end, TCP is converted to serial to be forwarded to the target device); 
converting the transmission control protocol associated with the data packets into the protocol for serial data transfer associated with at least one of the digital signal (fig. 1, 2 discloses that the slave 12 or 22 communicate with the protocol convertor 24 using point to point serial connection and the protocol used for serial connection corresponds to serial protocol. Fig. 1 discloses the serial communication is converted to TCP (packets) at the protocol convertor 24 to be sent across network 16); and 
forwarding at least one of the digital signal to the second device (fig. 1, 2 discloses that the slave 12 or 22 communicate with the protocol convertor 24 using point to point serial connection and the protocol used for serial connection corresponds to serial protocol. Fig. 1 discloses the serial communication is converted to TCP (packets)at the protocol convertor 24 to be sent across network 16. The component of device 24 interconverting between the protocols corresponds to port redirector. At the receiving end, TCP is converted to serial to be forwarded to the target device).
But, Morman does not explicitly discloses communicating time-critical digital signal between devices;
However, in the same field of endeavor, Prince discloses communicating time-critical digital signal between devices ((Description discloses in the specific example of FIG. 1, second network device 200 and third network device 300 via wireless network 1 communication with each other of the electronic control unit (ECU). In particular, the second network device 200 receives the signal transmitted by a sensor. each time sensitive data respectively clock domain 201a and 201b comprises analog-to-digital converter A/Da and A/Db. the analogue-to-digital converter A/Da and A/Db digitized by the sensor to the received measurement signal. those digitized signal accordingly is time sensitive data or time critical data, and via the wireless network 1 with the third network device 300 for exchange).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Prince. The modification would allow communicating time sensitive data across long distance rapidly by extending serial communication over WAN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445         

/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445